[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The 23  year old plaintiff wife has brought this action seeking a dissolution of the marriage to the 26 year old defendant husband which marriage took place on February 17, 1990 at Newtown, Connecticut. The plaintiff had resided in Connecticut over a year before bringing this suit. The marriage broke down irretrievably within one year. No child has been born to the plaintiff since the marriage and no assistance was advanced to either party by the State of Connecticut.
Although the plaintiff has been legally blind since birth, she has held several jobs and is employable as a certified nurse's aide. She is not presently working due to her lack of transportation. The problem is not insurmountable.
Each party blamed the other for the marriage breakdown. In fact, most of their relationship took place before the marriage.
The court will not apportion fault unequally in assessing the causes for the breakdown.
Having reviewed the evidence in light of the statutory criteria, the court enters a decree dissolving the marriage on the ground of irretrievable breakdown and, as part of the judgment, makes the following orders:
1. No periodic alimony is awarded;
2. The maiden name Granger is restored to the plaintiff;
3. The defendant shall pay to the plaintiff the sum of $4,160 as lump sum alimony, payable at the rate of $80 weekly commencing 21  days after entry of this judgment and may be enforced pursuant to 52-361a, Connecticut General Statutes. CT Page 6284
4. Each  party  shall  be  responsible  for  their  own liabilities.
Counsel for the plaintiff is directed to prepare the judgment file.
DENNIS F. HARRIGAN, J.